number release date id office uilc cca_2010072816065724 ------------- 7508a from --------------- sent wednesday date pm to ------------------ cc subject fw flood extensions --------- one of the acts that is postponed in response to a federally_declared_disaster is the filing of a petition with the tax_court see sec_7508a of the internal_revenue_code and the list of acts that are postponed in response to a federally_declared_disaster as set forth in sec_7508 of the code also see sec_301_7508a-1 in response to severe flooding that struck rhode island in march the president declared bristol kent newport providence and washington counties federal disaster areas qualifying for individual assistance the period of postponement for the rhode island disaster ran from march - date taxpayers whose principal_residence is located in bristol kent newport province and washington county were affected taxpayers to which the postponement periods pertain under sec_7508a the irs gave affected taxpayers until date to file most tax returns including individual corporate and estate and trust income_tax returns partnership returns s_corporation returns and trust returns estate gift and generation-skipping_transfer_tax returns and employment and certain excise_tax returns or to make tax_payments including estimated_tax payments that have either an original or extended due_date occurring on or after date and on or before date also postponed as indicated above is the filing of a petition with the tax_court if the tax_court petition was due to be filed within the postponement period march - date the taxpayer had until date to timely file the petition if you have any questions please feel free to contact me the press release for rhode island is found at http www irs gov newsroom article id html
